REED, Justice.
The appellant, John Charles McKenzie, III, asks us to declare that the trial judge abused his discretion when he denied McKenzie’s motion to modify a judgment concerning the support to be paid for infant children involved in a divorce action. We affirm the decision of the trial judge.
The appellant and the appellee were divorced in November 1972. In the dissolution decree the trial court incorporated a written agreement between the parties to the action. By the terms of the agreement, which the trial court examined and approved, appellant agreed to pay $80 a month per child as support for the three infant children of the parties. The children are 15, 12 and 2 years of age. In January 1973, appellant, by motion, requested a reduction in his financial obligation to his children. The matter was referred to a commissioner who heard evidence and recommended that the request for modification be denied. Appellant excepted to the commissioner’s report and the matter was fully reviewed by the trial judge who agreed with the commissioner’s findings and recommendation.
KRS 403.250 governs the modification of child support payments. The statute clearly provides that such modification may be made only upon a showing of changed circumstances “so substantial and continuing as to make the terms unconscionable.” We have reviewed the evidence presented and cannot say that the showing made by appellant in view of the varying circumstances and the time period involved was so compelling that it was clearly unreasonable for the trial court not to grant the relief requested. The policy of the statute is for relative stability when such written agreements are examined and approved by the court. It is also clearly discernible that the legislative policy places a definite and substantial burden upon a party who seeks a change in the terms of such an agreement.
The order appealed from is affirmed.
All concur.